THE THIRTEENTH COURT OF APPEALS

                                   13-18-00637-CV


             IN THE INTEREST OF E.O. AND A.O., MINOR CHILDREN


                                  On Appeal from the
                    319th District Court of Nueces County, Texas
                      Trial Court Cause No. 2014-FAM-1876-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed in part and

dismissed in part. The Court orders the judgment of the trial court AFFIRMED IN PART

and DISMISSED IN PART. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

October 28, 2021